Citation Nr: 9912988	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
hip fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1997 rating 
decision from the Jackson, Mississippi, Regional Office (RO), 
which denied service connection for residuals of a right hip 
fracture.  The veteran perfected a timely appeal to that 
decision.

In his Appeal to the Board (VA Form 9) received in May 1998, 
the veteran requested a personal hearing before a member of 
the Board at the RO.  However in a letter dated later in 
August 1998, the veteran advised the RO that he wished to 
withdraw his request for a personal hearing before a member 
of the Board.


REMAND

The veteran contends, in essence, that due to the service-
connected paralysis of the right posterior tibial nerve, he 
slipped and fractured his right hip.  .  He reports that he 
fractured his right hip as a result of a fall due to his 
service-connected right leg injury.  A review of the hospital 
summary from the VA medical facility in New Orleans shows 
that the veteran had been initially treated at the VA 
facility in Biloxi.  These records are not on file.  The 
veteran has indicated that he has been treated at the Biloxi 
facility for his service connected disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service-connected condition is proximately due to, or the 
result of a service- connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439, 
448 (1995).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his right hip from June 19, 
1997 to the present.  The RO should also 
inform the veteran that he may submit 
additional evidence and argument in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should request the VA medical 
facility in Biloxi to furnish copies of 
all medical records covering the period 
from 1992 to the present, to include his 
medical records pertaining to treatment 
for the right hip injury in June 1997.  

3.  A VA examination should be conducted 
by a neurologist in order to determine 
the severity of the service connected 
partial paralysis of the right posterior 
tibial nerve and the residuals of a right 
hip fracture.  The claims folder and a 
copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed history of the 
circumstances surrounding the fall, which 
occurred in June 1997.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
the cause of the fall is consistent with 
the pathological findings associated with 
the service connected partial paralysis 
of the right posterior tibial nerve.  If 
no, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any right hip disorder 
is aggravated by the service-connected 
postoperative scar of the right leg with 
partial paralysis of the posterior tibial 
nerve.  If aggravated, the examiner is 
requested, to the extent possible, to 
specify the degree of aggravation.  Allen 
v. Brown, 7 Vet.App. 439, 448 (1995).  
All testing and any specialized 
examinations deemed necessary should be 
accomplished.  The examiner should 
provide a rationale for all conclusions 
reached.

4.  After the development requested above 
has been completed to the extent 
possible, RO should readjudicate the 
issue in appellate status to include 
consideration of Allen, supra.

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case, and an opportunity to respond. Thereafter, the 
case should be returned to the Board for appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


